When all the evidence in this case is considered — and it would take considerable time and space to review it all, I do not think the State bore the burden which rested upon it to prove that the defendant had any intention to steal when he put those stray shoats in his pen after they had been breaking through his fence and depredating in his peach orchard for about three weeks. Shortly after he did this, the owner, with a constable, came along inquiring about his stray hogs, and the defendant told them he had some hogs in his pen that he, the defendant, did not own, and that if they were Barnes' hogs, he could have them. Barnes and the officer went down to the pen and identified them as his, and they were delivered *Page 761 
to him. Furthermore, the court should, in my opinion, have charged the jury upon the effect of proof of good character.
I think the motion for new trial should have been granted.